SUMMARY ORDER
Dan Zhong appeals from the denial of his motion for bail before trial and the District Court’s refusal to reopen his bail hearing to consider additional evidence relating to Zhong’s risk of flight. We assume the parties’ familiarity with the facts and record of the prior proceedings, to which we refer only as necessary to explain our decision to affirm.
Based on our review of the record, we discern no error in the District Court’s decision orally on the record to deny Zhong’s request for bail pending trial on the ground that he represented a risk of flight. Nor do we see any error in the District Court’s denial of Zhong’s request to reopen the bail hearing to provide additional evidence. The District Court referred to that evidence and observed that “there is no information that ... exists that was not known to the movant in this case, the defendant, at the time of the hearing and that has a material bearing on the issue whether there are conditions of release that will reasonably assure the appearance of the defendant.”
We have considered Zhong’s remaining arguments and conclude that they are without merit. For the foregoing reasons, *72the order of the District Court is AFFIRMED.1

. Appellant also moves to supplement the record on appeal. Because we affirm the District Court’s order denying bail, that motion is hereby denied as moot,